El Juez Presidente Interino Señor Todd, Jr.,
emitió la opinión del tribunal.
El Tribunal Municipal ele Puerto Rico, Sala de Guayama, dictó sentencia por consentimiento, declarando con lugar la demanda que sobre declaración de extinción de deuda, can-celación y otros extremos radicó Victoria Plaud Vda. de An-selmi contra Domingo Mundo Rodríguez, por sí y como heredero de su finada esposa Josefa Gliváu y la hija de éstos Mercedes Mundo Gliváu. En la demanda se alegó, en sín-tesis, que por escritura pública otorgada el 5 de agosto de 1938 la demandante vendió por $200 a Domingo Mundo Ro-dríguez, casado con Josefa Gliváu, una casa de madera enclavada en solar del Municipio de Guayama y. que dicha venta fué inscrita en el Registro de la Propiedad de Gua-yarfia; que no obstante haberse hecho constar en la escritura que el contrato celebrado era uno de compraventa, la realidad es que el mismo era uno de préstamo con garantía de la pro-pia finca, según se hizo constar en un documento privado suscrito por Domingo Mundo Rodríguez y Josefa Gliváu, el cual se copia en la demanda y en el que se convino que si en el término de dos años Victoria Plaud Vda. de Anselmi les devolvía los $200 con sus intereses al tipo de 9 por ciento anual,, los esposos Mundo Gliváu vendrían obligados a otor-garle escritura de venta nuevamente. Se alegó, además, que la demandante pagó a sus acreedores la cantidad de $200 y sus intereses y que habiendo fallecido Josefa Gliváu, los de-*691mandados habían sido declarados judicialmente sus herede-ros y por último, que los demandados no han otorgado la escritura de venta o de cancelación de deuda a la demandante.
. Los demandados contestaron dicha demanda aceptando como ciertos todos los hechos alegados y allanándose a que se dictara sentencia, sin condena en costas y honorarios de abogado y consintiendo en que el márshal de la corte otor-gara, si era necesario, la escritura correspondiente. Tam-bién renunciaron los demandados al término de apelación y a que la sentencia se considere firme.
Dictada sentencia de -conformidad con las alegaciones de la demanda y el allanamiento de los demandados, la corte ordenó la cancelación de la inscripción que a favor de Domingo Mundo “Rodríguez, casado con Josefa Gliváu, existía en el registro. Expedido mandamiento al efecto, el Regis-trador de la Propiedad de Guayama denegó la cancelación porque “tratándose en el presente caso de un procedimiento que envuelve una cancelación de un derecho de posesión (sic) inscrito en el Registro en favor del demandado don Domingo Mundo Rodríguez y su esposa doña Josefa Gliváu, ésta repre-sentada por su legítima heredera Mercedes Mundo Gliváu, el Tribunal Municipal de Puerto Rico, Sección de Guayama, carece de jurisdicción exclusiva para decretar la cancelación del asiento de compraventa a favor de dichos esposos; y que ni aun el mero allanamiento y consentimiento de los deman-dados concede a dicho Tribunal jurisdicción para decretar la cancelación ordenada ...”
La demandante interpuso el presente recurso gubernativo, para revisar dicha nota.
El registrador recurrido no ha radicado alegato en este recurso, empero suponemos que su denegatoria se basa en el hecho de que, habiéndose alegado por la demandante en la demanda presentada ante el Tribunal Municipal de Puerto Rico, Sala de Guayama, que el contrato celebrado por ella con Domingo Mundo Rodrígúez y su esposa no fué uno de *692compraventa sino uno de préstamo por $200, con garantía hipotecaria sobre la casa y habiéndose convenido, además, la retroventa de la casa, tan pronto la demandante pagara los $200 más intereses al 9 por ciento anual dentro de los dos años de otorgada la escritura, hechos que fueron admitidos por los demandados, en efecto se trata de una cancelación de dicha hipoteca para ordenar la cual carecía de jurisdicción el tribunal mifnicipal. Así lo hemos resuelto en los casos de Marrero v. El Registrador de Mayagüez, 32 D.P.R. 891; Muriente v. Yumet, 58 D.P.R. 617; Nazario v. Muñiz, 54 D.P.R. 51; cf. Estados Unidos de América v. Registrador, 66 D.P.R. 433, 435.
Que el Tribunal Municipal de Puerto Rico, Sala de Gua-yama, trató el caso como uno de cancelación de hipoteca apa-rece afirmativamente de su sentencia al resolver que la escri-tura otorgada por las partes no entraña o comprende un contrato de compraventa sino uno de préstamo por $200, con garantía del inmueble por dos años con intereses al 9 por ciento anual. Declaró, además, la corte en su sentencia “que tanto el principal como los intereses del préstamo referido fueron pagados durante el término de dicho contrato por la demandante deudora a los citados Domingo Mundo Rodrí-guez y Josefa Gliváu, esposa del acreedor, de dichos deman-dantes (sic). En su consecuencia, se declara extinguida por pago la deuda referida anteriormente y se ordena la cancela-ción de la inscripción que a favor de don Domingo Mundo Ro-dríguez, casado con Josefa Gliváu, se llevara a cabo por el Re-gistrador de la Propiedad de Guayama . . .”
De manera que, en todos sus aspectos, el caso fué tratado tanto por las partes como por la corte, como uno de venta con pacto de retroventa, bajo las disposiciones del artículo 1410 del Código Civil, ed. de 1930, el cual dispone:
“Toda venta de propiedad inmueble con pacto de retroventa se presumirá que constituye un contrato de préstamo por el. *693montante del precio, con garantía hipotecaria de la finca ven-dida, en cualquiera de los casos siguientes:
“Primero: Cuando el comprador no hubiere entrado, en po-sesión material de la cosa vendida...
“Segundo: Cuando el vendedor pague interés al comprador por el precio de la venta, aunque se denomine canon de arrenda-miento o se le dé otro nombre cualquiera.
“Tercero: Cuando se hiciere figurar en el contrato, como pre-cio de enajenación una cantidad enteramente inadecuada.”
Siendo ello así, y de acuerdo con los casos antes citados, carecía de jurisdicción el Tribunal Municipal de Puerto Rico, Sala de Guayama, para conocer del caso en que ordenó la cancelación de la inscripción existente en el Registro de la Propiedad de Guayama, no obstante el allanamiento de los demandados.

Debe confirmarse la nota recurrida.